Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 07/21/2022, are accepted and do not introduce new matter. 
Claims 1-3 and 5-15 are pending; claim 4 is cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlin (U.S. 2,683,626) in view of Christopherson (U.S. 5,848,444).
Regarding claim 1, Wahlin teaches a dual-headed spray wand (defined by the device seen in Figs 1-3; wherein the spray wand is used to spray fields, roadways, railways, etc., as disclosed in col 1, lines 15-32, thus paint spraying is implied) having a length and width (length and width of the device) and a central feed tube (feed tube defined by conduit 23) having a central longitudinal axis (axis in the longitudinal direction of tube 28), where the central feed tube is split into two arms (15), where the two arms extends from a solid t-shaped manifold (38, which has a couple of openings 44 on each side, as seen in Fig 3, thus forming a t-shape manifold; 38 being a solid piece) on a downstream end of the central longitudinal axis of the central feed tube (as seen in Fig 3, 38 is at a downstream end of tube 28), and where each arm has a spray end and where the spray end includes threading for coupling to a spray head (each arm 15 includes threading that couples to nozzle tips 17, as seen in Fig 3) capable of spraying paint and producing a paint fan when in use (as disclosed in col 3, lines 47-50, the nozzles have an orifice 21 that dispenses fluid in the shape of a fan), where the spray ends of the two arms are separated at a predetermined distance from one another along the length of the dual-headed paint spray wand (as seen in Fig 3 and 4, the arms is separated from each other at a distance on either end of the tube 28), with one arm positioned on each side of the central feed tube to permit the paint fan produced by the spray ends of the two arms when in use to overlap (as seen in Fig 5 the spray fan produced by the spray ends of the two arms overlap each other). 
However, Wahlin does not each the device where the two arms are angled upward in directionally opposing fixed relationship to one another where one of the two arms is angled upward and forward and the other of the two arms is angled upward and rearward relative to one another such that the two arms are vertically offset from one another along a plane extending between the spray ends of the dual-headed paint spray wand.  
Christopherson teaches a jet with articulating joints, wherein an arm (articulating movable conduit 22, seen in Figs 1-5) allows for a spray end (24) to be oriented in any desired position with respect to a feed tube (41). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wahlin to incorporate the teachings of Christopherson to provide the arms as articulating movable conduits in order to move the spray ends in a variety positions to deliver the fluid to any desired location (as disclosed in abstract of Christopherson). In combination, the arms would be able to be oriented in any way, such that the two arms of Wahlin are capable of being angled upward in directionally opposing fixed relationship to one another where one of the two arms is angled upward and forward and the other of the two arms is angled upward and rearward relative to one another such that the two arms are vertically offset from one another along a plane extending between the spray ends of the dual-headed paint spray wand, as claimed. 
Regarding claim 2, Wahlin and Christopherson teach the wand of claim 1 where the paint overlap is a 40 to 50 percent overlap of the two paint fans produced by the two arms (in combination, the arms are articulating conduits, which means that the paint overlap can be selected to be any value, including 40-50 percent, as claimed).  
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable spray overlap, including a range of 40-50 percent overlap, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Wahlin and Christopherson disclose all the general structure of the claim; therefore, it would be obvious to find an optimal or workable spray overlap for the device to function as desired. Furthermore, changes in overlap affect the characteristics of the spray dispensed by the pair of spray ends, i.e. overlap is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different overlaps to meet any desired dispensing characteristic, based on type of fluid being used and the characteristics of the target being sprayed.
Regarding claim 3, Wahlin and Christopherson teach the wand of claim 1 where the predetermined distance between of the two arms is between 3 to 8 inches (in combination, the arms are articulating conduits, which means that they can be placed at a distance of 3 to 8 inches in between them, as claimed).    
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable distance between the two arms, including a range of 3-8 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Wahlin and Christopherson disclose all the general structure of the claim; therefore, it would be obvious to find an optimal or workable arm distance for the device to function as desired. Furthermore, changes in the arm distance affect the overlap of the spray and thus affects the characteristics of the spray dispensed by the pair of spray ends, i.e. arm distance is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different distances to meet any desired dispensing characteristic, based on type of fluid being used and the characteristics of the target being sprayed.
Regarding claim 5, Wahlin and Christopherson teach the wand of claim 1 where the spray end of each arm includes a paint spray assembly that produces a paint fan ranging from 6 to 14 inches before the spray pattern dissipates in the air (Wahlin teaches all of the claimed structural features of the spray ends, as well as disclosing in col 3, lines 47-50, that the spray heads produce fan spray patterns; as such, since the claim does not disclose relevant structure that allows for the spray heads to produce a spray pattern as claimed, the spray heads of Harrison are deemed capable of producing a paint fan ranging from 6 to 14 inches before the spray pattern dissipates in the air. Furthermore, Fig 5 of Wahlin shows that the spray fans cover a distance A; therefore Wahlin teach spray end with spray fans that are capable of producing the claimed range).  
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable nozzle tip, flow rate and flow pressure to achieve a desired spray fan range, including a range of 6-14 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Wahlin and Christopherson disclose all the general structure of the claim; therefore, it would be obvious to find an optimal or workable spray fan distance for the device to function as desired. Furthermore, changes in spray fan distance affect how the spray is applied to a working surface, i.e. spray fan distance is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different spray fan distances to meet any desired dispensing characteristic, based on type of fluid being used, pressure applied to the fluid, and the characteristics of the target being sprayed.

Regarding claim 11, Wahlin teaches a dual-headed paint spray wand (defined by the device seen in Figs 1-3; wherein the spray wand is used to spray fields, roadways, railways, etc., as disclosed in col 1, lines 15-32, thus paint spraying is implied) having a length and width (length and width of the device) and a central feed tube (defined by conduit 28) having a central longitudinal axis (axis in the longitudinal direction of tube 28), where the central feed tube is split into two arms (15) each having a spray end (each arm 15 includes nozzle tips 17, as seen in Fig 3) where the two arms are separated at a predetermined distance from one another (as seen in Fig 3), where each arm is fixedly attached to the central longitudinal axis of the central feed tube (each arm 15 is fixedly attached to the central tube by means of bolt 41, which maintains the arms in a fixed position with respect to a manifold 38 when the bolt is tightened) with one arm positioned on each side of the central feed tube (as seen in Fig 3), and where the length of the dual-headed paint spray wand runs across the central feed tube through a point where each arm splits from the central feed tube.  
However, Wahlin does not teach the wand where the two arms are angled upward and in opposing fixed relationship to one another, such that one arm is angled upward and forward and the other is angled upward and rearward to allow the two spray ends to be vertically offset from one another along both the length and width of the dual-headed paint spray wand.
Christopherson teaches a jet with articulating joints, wherein an arm (articulating movable conduit 22, seen in Figs 1-5) allows for a spray end (24) to be oriented in any desired position with respect to a feed tube (41). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wahlin to incorporate the teachings of Christopherson to provide the arms as articulating movable conduits in order to move the spray ends in a variety positions to deliver the fluid to any desired location (as disclosed in abstract of Christopherson). In combination, the arms would be able to be oriented in any way, such that the two arms are angled upward and in opposing fixed relationship to one another, such that one arm is angled upward and forward and the other is angled upward and rearward to allow the two spray ends to be vertically offset from one another along both the length and width of the dual-headed paint spray wand, as claimed. 
Regarding claim 12, Wahlin and Christopherson teach the wand of claim 11 where the predetermined distance between of the two arms along the length of the dual-headed paint spray wand is between 3 to 8 inches and where the vertical offset of the two spray ends along the width of the dual-headed paint spray wand is between ½ an inch to 5 inches (in combination, the arms are articulating conduits, which means that they can be placed at a distance of 3 to 8 inches in between them and with a vertical offset between 0.5 and 5 inches, as claimed).    
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable distance between the two arms, including a range of 3-8 inches and a vertical offset of 0.5 to 5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Wahlin and Christopherson disclose all the general structure of the claim; therefore, it would be obvious to find an optimal or workable arm distances for the device to function as desired. Furthermore, changes in the arm distance affect the overlap of the spray and thus affects the characteristics of the spray dispensed by the pair of spray ends, i.e. arm distance is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different distances to meet any desired dispensing characteristic, based on type of fluid being used and the characteristics of the target being sprayed.
Regarding claim 13, Wahlin and Christopherson teach the wand of claim 11, where each of the spray end includes a spray head (nozzle 17 of Wahlin) for spray paint (the device of Wahlin is directed at spraying surfaces, therefore it can spray paint).  
Regarding claim 14, Wahlin and Christopherson teach the wand of claim 11, where each of the spray ends include threading for receiving spray heads for spraying paint (as seen in Fig 3 of Wahlin, each of the spray ends couples to a spray head 17 by way of threads).  

Claims 6-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlin (U.S. 2,683,626) in view of Harrison Jr (U.S. 5,595,451) and Christopherson (U.S. 5,848,444).
Regarding claim 6, Wahlin teaches a method for spraying a surface (as disclosed in col 1, lines 15-32), the method including the step of providing a dual paint spray wand (wand defined by device seen in Figs 1-3) that includes two arms (15) extending from a central feed tube (28) having a central longitudinal axis (axis in the longitudinal direction of tube 28), where each arm is fixedly attached to the central feed tube (each arm 15 is fixedly attached to the central tube by means of bolt 41, which maintains the arms in a fixed position with respect to a manifold 38 when the bolt is tightened) and extends from the central longitudinal axis of the central feed tube (each arm extends to either side of the tube 28, as seen in Fig 3), where each the two arms having a corresponding spray head (nozzle tips 17) and produce paint spray fans of predetermined sizes (as disclosed in col 3, lines 47-50, the nozzles have an orifice 21 that dispenses fluid in the shape of a fan) and that are separated from one another by a distance that is less than a total of the fan sizes produced by the spray heads (the spray heads produce a spray fan that overlaps with each other, as seen in Fig 5; thus reading on claim language).
However, Wahlin does not explicitly teach a method for spraying a surface with paint; wherein the spray heads are horizontally aligned when in the upright position; and where the two arms are angled upward in directionally opposing fixed relationship to one another where one bend is angled upward and forward and the other bend is angled upward and rearward relative to one another such that the two horizontally aligned spray heads are also vertically offset from one another to produce two paint spray fans that overlap one another, but that do not collide with one another by producing paint spray fans that spray in different parallel planes.  
Harrison teaches a method of using a dual spray head wand to apply paint to a surface (as disclosed in abstract and seen in Figs 1-5). 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wahlin to incorporate the teachings of Harrison to provide a method step of spraying paint onto a surface, as this would provide versatility to the method of spraying surfaces of Wahlin, by adding an additional feature to its system, which would be more useful and appealing to users.  
Christopherson teaches a jet with articulating joints, wherein an arm (articulating movable conduit 22, seen in Figs 1-5) allows for a spray end (24) to be oriented in any desired position with respect to a feed tube (41). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wahlin to incorporate the teachings of Christopherson to provide the arms as articulating movable conduits in order to move the spray ends in a variety positions to deliver the fluid to any desired location (as disclosed in abstract of Christopherson). In combination, the arms would be able to be oriented in any way such that the spray heads are horizontally aligned when in the upright position; and where the two arms are angled upward in directionally opposing fixed relationship to one another where one bend is angled upward and forward and the other bend is angled upward and rearward relative to one another such that the two horizontally aligned spray heads are also vertically offset from one another to produce two paint spray fans that overlap one another, but that do not collide with one another by producing paint spray fans that spray in different parallel planes, as claimed.
Regarding claim 7, Wahlin, Harrison and Christopherson teach the method of claim 6 where the paint spray fans overlap by 40-50 percent (in combination, Wahlin and Christopher teach the arms as articulating conduits, which means that the paint overlap can be selected to be any value, including 40-50 percent, as claimed).  
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable spray overlap, including a range of 40-50 percent overlap, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Wahlin and Christopherson disclose all the general structure of the claim; therefore, it would be obvious to find an optimal or workable spray overlap for the device to function as desired. Furthermore, changes in overlap affect the characteristics of the spray dispensed by the pair of spray ends, i.e. overlap is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different overlaps to meet any desired dispensing characteristic, based on type of fluid being used and the characteristics of the target being sprayed.
Regarding claim 8, Wahlin, Harrison and Christopherson teach the method of claim 6 where the spray heads are paint spray assemblies separated from one another across the length of the dual paint spray wand by a predetermined distance (Harrison teaches paint spray assemblies, while Christopher teaches articulating arms that allow for each of the spray head to be separated a predetermined distance from the feed tube of the spray wand).  
Regarding claim 9, Wahlin, Harrison and Christopherson teach the method of claim 6 where the spray heads are separated from one another across the length of the dual paint spray wand by 3 to 8 inches (in combination, Wahlin and Christopherson teach the arms being  articulating conduits, which means that they can be placed at a distance of 3 to 8 inches in between them, as claimed).    
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable distance between the two arms, including a range of 3-8 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Wahlin and Christopherson disclose all the general structure of the claim; therefore, it would be obvious to find an optimal or workable arm distance for the device to function as desired. Furthermore, changes in the arm distance affect the overlap of the spray and thus affects the characteristics of the spray dispensed by the pair of spray ends, i.e. arm distance is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different distances to meet any desired dispensing characteristic, based on type of fluid being used and the characteristics of the target being sprayed.
Regarding claim 10, Wahlin, Harrison and Christopherson teach the method of claim 6 where one spray head sprays ahead of the other when painting a surface (as modified by Christopherson, the spray heads are placed on articulating arms that allow for any configuration of spray head orientation, including one spray head to be ahead of the other when painting a surface).  
Regarding claim 15, Wahlin and Christopherson teach the method of claim 6 where each of the two arms has a spray end having threading for receiving the spray heads (as seen in Fig 3 of Wahlin, each of the spray ends couples to a spray head 17 by way of threads).  

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-15 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 07/21/2022 have resulted in the new grounds of rejection found above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752